Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 3, 2021.
	Claims 1-17 are cancelled.
	Claims 18-32 are pending.
	Claims 18-25 are withdrawn from consideration.
	Claims 26-32 are under examination. 

Election/Restrictions
Applicant's election with traverse of Group III, claims 26-32, drawn to a method of preparing a myoblast cell from a progenitor cell, in the reply filed on February 3, 2021 is acknowledged.  The traversal is on the ground(s) that “multiple groups can be searched and examined together without undue burden” and “considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications” (page 1 of Applicant’s remarks.  Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, undue search burden is not a requirement for restriction practice in 35 U.S.C. 371 applications. Likewise, the saving of time and expense is not a consideration for restriction practice in 35 U.S.C. 371 applications. Rather, restriction practice is proper in 35 U.S.C. 371 applications when there is a lack of unity linking the different groups of invention. As set forth in the Requirement for Restriction/Election mailed 11/03/2020, the inventions of Groups I-III lack unity of invention, and therefore restriction is proper.

Accordingly, claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2021.

Priority
	This application is a National Stage of International Application No. PCT/US2016/065704 filed December 9, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/266,181 filed December 11, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/266,181 filed December 11, 2015.

35 USC 122(e)
	It is noted that a Third-Party Preissuance Submission under 35 U.S.C. 122(e) and 37 CFR1.290 was filed in this application on May 6, 2020. The Submission included an IDS filed on May 6, 2020 which has been considered. An initialed and signed copy of this 1449 is attached to this action. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 06/06/2018, 07/17/2019 (first), and 07/27/2019 (second) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. 
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the 
37 CFR 1.98(a)(2) require a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications.
With respect to IDS filed 06/06/2018, NPL citations 5-6 require both the year and month/day. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.
With respect to IDS filed 07/17/2019 (first), NPL citation 36 requires the year and month/day. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.
Furthermore, no legible copy of Foreign Patent citations 4-5 has been provided with IDS filed 07/17/2019 (first).
With respect to IDS filed 07/17/2019 (second), NPLE citations 18 and 33 require both the year and month/day.
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Applicant’s Reply – Formal Matters
	In the prior Office Action mailed 11/03/2020, Examiner set forth objections to the specification and drawings. Applicant’s reply filed February 2, 2021, failed to address the objections. Appropriate correction is required in reply to this Office Action.


Drawings
	The drawings filed June 6, 2018 are objected to because the figure are only provided in black-and-white but require color in order to properly interpret the information intended to be communicated. For example, Figures 2D, 3A, 3B, 3J, and 4B have legends which require color. For another example, the grey color tone of Figures 4I and 6I is such that it is difficult to see clearly what is being depicted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Applicant is reminded of the following with regards to submission of color drawings:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
	Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	The disclosure is objected to because of the following informalities: 
	(1) The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Geltrex”, which appears in the present specification in paragraph [0049]. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification to correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

	(2) Paragraph [0029] of the specification refers to Figure “S1H”, and paragraph [0036] refers to Figure “S5D”. No Figure “S1H” or Figure “S5D” is provided with the instant application. Appropriate correction is required.

Claim Objections
Claims 31-32 are objected to because of the following informalities:
Both claims 31-32 identify a “SMAB” inhibitor to be used in the instantly claimed invention. Examiner considers the recitation to be a typographical error of “SMAD” inhibitor. See paragraphs [0012, 0036-0037] of the specification. 
Applicant should amend the claims to recite a “SMAD” inhibitor, as opposed to a “SMAB” inhibitor. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the myoblast cell of claim 18".  There is insufficient antecedent basis for this limitation in the claim. In this case, claim 18 is withdrawn from consideration as being directed to a non-elected invention, and therefore “the myoblast cell of claim 18” lacks antecedent basis. For this reason, it is unclear what Applicant considers a myoblast “of claim 18”, as opposed to a myoblast not “of claim 18”.
Examiner recommends that Applicant amends claim 26 to recite the elements/features Applicant considers to be a myoblast cell “of claim 18” (e.g. isolated, NCAM positive, HNK1 negative, etc.).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 26 recites a method of preparing a myoblast cell comprising contacting a progenitor cell with “an agent that activates WNT signaling and/or inhibits PI3K”. Thus, the claims encompass use of a broad genus of singular agents that both activates WNT signaling and inhibits PI3K.  Therefore, the claims encompass a step of contacting a progenitor cell with an effective amount of said singular agents that will necessarily and predictably achieve induction of the progenitor cell into a myoblast cell.
Paragraph [0029] of the specification only discloses that CHIR99021 is a GSKβ inhibitor that actives WNT signaling. Paragraph [0029] further discloses that “MESOGENIN1 is a genetic marker for the pre-somite mesoderm fate”. Figure 6J and pages 9-10, joining paragraph, discloses four other GSKβ inhibitors and recombinant WNT proteins and that only CHIR99021 is effective as a singular agent for inducing MESOGENIN1 (MSGN1) expression in progenitor cells (see “CHIR99021 significantly increases expression of MESOGENIN1(MSGN1)::eGFP and TBX6+ cells … (J) None of the four other GSKβ inhibitors nor recombinant WNT proteins recapitulate the effect of CHIR99021 on MESOGENIN1::eGFP expression”). The specification does not disclose that CHIR99021 is also an effective PI3K inhibitor.
Paragraph [0030] of the specification further discloses that “data analysis suggests that WNT activation and inhibition of the PI3K pathway (Figure 6J-6L) is sufficient for induction of MESOGENIN1::eGFP from hPSCs” and cites the disclosure of Wang et al. “Wnt/β-catenin signaling controls Mespo expression to regulate segmentation during Xenopus somitogenesis” Developmental Biology 304 (2007) 836–847, of record in IDS. Wang discloses that LY294002 is a PI3K 
Overall, the specification does not disclose a singular agent that both activates WNT signaling and inhibits PI3K. Therefore, the specification does not inform the ordinary artisan of an effective amount of said singular agent to be used in the recited step of “contacting” that will necessarily and predictably achieve induction of the progenitor cell into a myoblast cell.
Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS, discloses that CHIR 99021 is an WNT agonist that is sufficient to direct differentiation of hPSCs towards a myogenic phenotype (see page 621-622, “Paraxial mesoderm specification of hPSCs was achieved through activation of WNT/beta-catenin signaling mediated by the small molecule GSK-3b inhibitor CHIR 99021”; pages 628-629, joining paragraph, “we show that CHIR alone is sufficient for myogenic induction”). However, Borchin does not disclose that CHIR 99021 is also an effective PI3K inhibitor. Therefore, Borchin does not inform the ordinary artisan of the broad genus of singular agents that both activates WNT signaling and inhibits PI3K. Moreover, Borchin does not inform the ordinary artisan of an effective amount of said singular agents that will necessarily and predictably achieve induction of a progenitor cell into a myoblast cell.
Romorini et al. “AKT/GSK3β signaling pathway is critically involved in human pluripotent stem cell survival” Sci Rep 6, 35660, 15 pages (October 2016), provides a schematic drawing (Figure 1b on page 3) of the PI3K/AKT/GSK3β and mTOR signaling pathway. The figure identifies CHIR 99021 as a GSK3β inhibitor and LY294002 as a PI3K inhibitor. However, Romorini does not 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the broad genus of singular agents that both activates WNT signaling and inhibits PI3K.  Therefore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the effective amounts of said singular agents to be used in the recited step of “contacting” that will necessarily and predictably achieve induction of the progenitor cell into a myoblast cell. Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 
Dependent claims 27-32 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS; as  by Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission.
	Regarding claim 26, Borchin teaches a two-step method comprising:
	treating human induced pluripotent stem cells (hPSCs) with 3 µM WNT agonist CHIR 99021 for four days; and
	subsequently expanding the treated cell population through addition of fibroblast growth factor 2 (FGF2) and a the combination of insulin, transferrin, and selenium (ITS) for 14 days.
	See page 620, col. 2, first full paragraph. See also page 629, col. 2, second paragraph.
	Examiner notes that paragraphs [0029] of the instant specification discloses that CHIR 99021 activates WNT signaling.
	Significantly, Borchin discloses that CHIR 99021 is sufficient to direct differentiation of hPSCs towards a myogenic phenotype, and that FGF2 is subsequently added to drive expansion of the muscle progenitor compartment (see page 621-622, “Paraxial mesoderm specification of hPSCs was achieved through activation of WNT/beta-catenin signaling mediated by the smallmolecule GSK-3b inhibitor CHIR 99021 … To optimize the differentiation of hPSCs toward a myogenic phenotype, we tested different CHIR concentrations … our primary reason for adding FGF2 was to drive expansion of the muscle progenitor compartment within our culture system”; see also pages 628-629, joining paragraph, “Although we show that CHIR alone is sufficient for myogenic induction, prolonged FGF2 exposure proved to play a proliferative role by significantly increasing the number of myogenic precursors”). Moreover, Borchin discloses that the method efficiently derives “PAX3+/PAX7+ skeletal muscle precursors from hPSCs” (page 628, first full paragraph). For these reasons, Borchin’s method achieves the recited intended result of generating a “myoblast cell”, under the broadest reasonable interpretation.
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”. Therefore, under the broadest reasonable interpretation, Borchin anticipates the method of claim 26, whereby NCAM positive and HNK1 negative myoblasts are achieved.
	Regarding claim 27, as set forth above, Borchin teaches wherein the agent is CHIR99021.
	Regarding claim 28, Borchin discloses using PDL-iPS cell line, which is an induced pluripotent stem cell (iPSC) cell line (page 629, col. 2, first paragraph; page 630, col. 2, first paragraph).

Claims 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chal et al. “Differentiation of pluripotent stem cells to muscle fiber to model Duchenne muscular dystrophy” Nature Biotechnology (September 2015), Vol. 33, No. 9, pages 962-969, of record in IDS; as evidenced by Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS; and Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission.
Regarding claim 26, Chal disclose a method for the myogenic differentiation of human induced pluripotent stem cells (hiPSCs) comprising:
 (1) culturing hiPSCs in a culture medium comprising 3 µM CHIRON99021 (i.e. CHIR 99021) and 0.5 µM LDN193189 for 3 days;
(2) culturing the cells of step (1) for 3 days in a culture medium comprising 3 µM CHIRON99021, 0.5 µM LDN193189, and 20 ng/mL FGF2; 
(3) culturing the cells of step (2) for 2 days in a medium comprising 0.5 µM LDN193189, HGF, IGF1, 20 ng/mL FGF2, and KSR (without CHIRON99021);
(4) culturing the cells of step (3) for 4 days in a medium comprising KSR and IGF1; and
(5) culturing the cells of step (4) for 3-38 days in medium comprising KSR, IGF1, and HGF.
See Figure 6a on page 967. See also subsection “Serum-free myogenic differentiation of the human iPS cells” in the Online Methods.
Chal discloses that the generated cells expressed PAX7 (pages 967-968, joining paragraph), which is a marker for myogenic precursors (page 966, col. 1, “During embryogen-esis, the formation of muscle fibers starts with primary myogenesis, when muscle fibers expressing slow myosin heavy chain (MyHC) and harboring a small number of nuclei form from Pax3+ precur-sors. This phase is then followed by fetal or secondary myogenesis, when Pax7+ myogenic precursors derived from the 
	To the extent that the claims are limited to a myoblast cell that expresses NCAM and does not express HNK1, Borchin discloses negative selection of skeletal muscle precursors (i.e. myoblast cells) using HNK1 as a negative selection marker (page 623, col. 1-2, joining paragraph). Thus, myoblast cells do not naturally express HNK1, as evidenced by Borchin. Webster discloses positive selection of myoblast cells using monoclonal antibody 5.1H11 (see ABSTRACT). Paragraph [0032] of the instant specification identifies 5.1H11 as the NCAM antibody. Thus, myoblast cells naturally express NCAM, as evidenced by Webster. In summary, the prior art recognizes that myoblast cells are NCAM positive and HNK1 negative. In addition, the instant specification discloses treatment of hPSCs with 3 µM CHIR 99021 for four days (see Figure 1A and paragraph [0049]) results in a heterogeneous cell population comprising NCAM positive and HNK1 negative myoblasts (see Figure 2A). Examiner notes that the instant claims do not recite a method step whereby NCAM positive and HNK1 negative myoblasts are isolated from the heterogeneous cell population generated by the differentiation step of “contacting”. Finally, although Chal is silent on the myoblast cells expressing NCAM and not expressing HNK1, Chal discloses the positively recited method steps of claim 26, and MPEP 2112, II instructs, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”. Therefore, under the broadest reasonable interpretation, Chal anticipates the method of claim 26, whereby NCAM positive and HNK1 negative myoblasts are achieved.
Regarding claim 27, as set forth above, Chal discloses wherein the agent is CHIRON99021 (i.e. CHIR 99021).
	Regarding claim 28, as set forth above, Chal discloses wherein the progenitor cell is an induced pluripotent stem cell.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,620,109 B2 to Saito et al. (issued: April 2020; foreign priority to Japanese Patent Application JP2015-005447 filed January 2015); as evidenced by Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission; and Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS.
U.S. Patent 10,620,109 B2 to Saito et al. claims foreign priority to Japanese Patent Application JP2015-005447 filed January 2015 (published: January 2016). A copy of JP2015-005447 with an attached machine translation in provided in this Office Action. Written support for the teachings of U.S. Patent 10,620,109 B2 relied on by the Examiner can be found in JP2015-005447, as outlined below.
Regarding claim 26, Patent claims 9-10 recite a differentiation protocol for the induction of pluripotent stem cells into skeletal muscle progenitor cells comprising:
(1) a step of culturing mammalian pluripotent stem cells in a culture medium comprising CHIR99021 and SB431542;
(2) a step of culturing the cells of step (1) in a culture medium comprising LiCl, SB431542, IGF1 , HGF and bFGF.
(3) a step of culturing the cells of step (2) in a culture medium comprising LiCl, SB431542, and IGF1;
(4) a step of culturing the cells of step (3) in a culture medium comprising SB431542, IGF1, and HGF; and
(5) a step of culturing the cells of step (4) in a culture medium comprising SB431542, IGF1, and serum.
See page 2 of the claims, and pages 3-4 of the specification, of the provided machine translation of foreign priority document JP2015-005447 for written support of the above teachings. 
Examiner notes that paragraphs [0029] of the instant specification discloses that CHIR 99021 activates WNT signaling.
	Saito further defines a “skeletal muscle progenitor cell” as “a cell that has not reached a mature muscle cell but is in a preliminary stage, and has an ability to selectively differentiate into a muscle cell” (cols. 6-7, joining paragraph). See also pages 8-9 of the specification of the provided machine translation of foreign priority document JP2015-005447. For this reason, and considering that Satio discloses the positively recited method steps, the Satio’s differentiation protocol achieves the recited intended result of generating a “myoblast cell” under the broadest reasonable interpretation.
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”. Therefore, under the broadest reasonable interpretation, Saito anticipates the method of claim 26, whereby NCAM positive and HNK1 negative myoblasts are achieved.
	Regarding claim 27, patent claim 10 recites wherein the agent is CHIR99021 in step (1). See page 2 of the claims, and pages 3-4 of the specification, of the provided machine translation of foreign priority document JP2015-005447.
Regarding claim 28, col. 14, lines 4-10, disclose wherein the pluripotent stem cell is an induced pluripotent stem (iPS) cell. See page 20 of the specification of the provided machine translation of foreign priority document JP2015-005447.
	Regarding claim 29, col. 28, lines 27-33, disclose that the iPS cell is induced from a somatic cell of a DMD (Duchenne muscular dystrophy) patient that lacks the dystrophin gene. See page 42 of the specification of the provided machine translation of foreign priority document JP2015-005447.
	Regarding claim 30, col. 28, lines 27-33, disclose that the iPS cell is induced from a somatic cell of a DMD (Duchenne muscular dystrophy) patient that lacks the dystrophin gene, and wherein the normal dystrophin gene is transferred to the iPS cell. See page 42 of the specification of the provided machine translation of foreign priority document JP2015-005447. That is, Saito discloses genetically modifying the iPS cell to express dystrophin in order to generate skeletal muscle progenitor cells (i.e. “myoblast cells”) that express dystrophin. Under the broadest reasonable interpretation, this step taught by Saito reads on the recited step of “genetically altering the myoblast cell to express dystrophin” because the myoblast cells are genetically altered to express dystrophin. Examiner notes that the instant claims do not recite wherein “genetically altering” comprises introducing the dystrophin gene into a myoblast cell, as opposed to an iPS cell.
	Regarding claims 31-32, patent claim 10 recites wherein the cells are contacted with SB431542 in steps (1) through (5). See page 2 of the claims, and pages 3-4 of the specification, of the provided machine translation of foreign priority document JP2015-005447.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS; and Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission, as applied to claims 26-28 above; in further view of Kazuki et al. “Complete Genetic Correction of iPS Cells From Duchenne Muscular Dystrophy” Molecular Therapy (2010), Vol. 18, No. 2, pages 386-393, of record in IDS.
Regarding claim 29, Borchin does not disclose wherein the induced pluripotent stem cell is derived from a somatic cell isolated from a patient having muscular dystrophy. Prior to the effective filing date of the instantly claimed invention, Kazuki is considered relevant prior art for teaching induced pluripotent stem (iPS) cells derived from fibroblast cells of DMD (Duchenne muscular dystrophy) patients (see pages 388-389, joining paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute induced pluripotent stem (iPS) cells, as taught by Borchin, with iPS cells derived from a cell isolated from a patient having muscular dystrophy, as taught by Kazuki, a with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, Kazuki discloses that “DMD-iPS (DYS-HAC) cells” (i.e. iPS cells derived from a cell isolated from a patient having Duchenne muscular dystrophy) formed muscle tissue in vivo after transplantation into mice (see pages 389-390, joining paragraph). An artisan would be motivated to autologous stem cell transplantation.
Regarding claim 30, Kazuki discloses transferring into iPS cells a human artificial chromosome (HAC) comprising a complete genomic dystrophin sequence (DYS) (pages 389-390, joining paragraph). Examiner notes that the instant claims do not recite wherein “genetically altering” comprises introducing the dystrophin gene into a myoblast cell, as opposed to an iPS cell. Because the myoblast cells are derived from the iPS cells comprising a dystrophin transgene, the myoblast cells are “genetically altered” to express dystrophin under the broadest reasonable interpretation.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over by Chal et al. “Differentiation of pluripotent stem cells to muscle fiber to model Duchenne muscular dystrophy” Nature Biotechnology (September 2015), Vol. 33, No. 9, pages 962-969, of record in IDS; Borchin et al. “Derivation and FACS-Mediated Purification of PAX3+/PAX7+ Skeletal Muscle Precursors from Human Pluripotent Stem Cells” Stem Cell Reports, 1 (2013), pp. 620-631, of record in IDS; and Webster et al. “Isolation of Human Myoblasts with the Fluorescence-Activated Cell Sorter”, Experimental Cell Research 174 (1988) 252-265, of record in Third Party Submission, as applied to claims 26-28 above; in further view of Kazuki et al. “Complete Genetic Correction of iPS Cells From Duchenne Muscular Dystrophy” Molecular Therapy (2010), Vol. 18, No. 2, pages 386-393, of record in IDS.
Regarding claim 29, Chal does not disclose wherein the induced pluripotent stem cell is derived from a somatic cell isolated from a patient having muscular dystrophy. Prior to the effective prima facie obvious to one of ordinary skill in the art to substitute induced pluripotent stem (iPS) cells, as taught by Chal, with iPS cells derived from a cell isolated from a patient having muscular dystrophy, as taught by Kazuki, a with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, Kazuki discloses that “DMD-iPS (DYS-HAC) cells” (i.e. iPS cells derived from a cell isolated from a patient having Duchenne muscular dystrophy) formed muscle tissue in vivo after transplantation into mice (see pages 389-390, joining paragraph). An artisan would be motivated to substitute induced pluripotent stem (iPS) cells, as taught by Chal, with iPS cells derived from a cell isolated from a patient having muscular dystrophy, as taught by Kazuki, in order to treat patients suffering from muscular dystrophy using autologous stem cell transplantation.
Regarding claim 30, Kazuki discloses transferring into iPS cells a human artificial chromosome (HAC) comprising a complete genomic dystrophin sequence (DYS) (pages 389-390, joining paragraph). Examiner notes that the instant claims do not recite wherein “genetically altering” comprises introducing the dystrophin gene into a myoblast cell, as opposed to an iPS cell. Because the myoblast cells are derived from the iPS cells comprising a dystrophin transgene, the myoblast cells are “genetically altered” to express dystrophin under the broadest reasonable interpretation.
Regarding claims 31-32, as set forth above, Chal discloses that steps (1) through (3) comprise LDN193189 (see Figure 6a on page 967).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633